78 So.3d 123 (2012)
Sophie SUMNER, Appellant,
v.
BOARD OF TRUSTEES, CITY OF PENSACOLA FIREFIGHTERS' RELIEF AND PENSION FUND, Appellee.
No. 1D11-5463.
District Court of Appeal of Florida, First District.
January 30, 2012.
Richard A. Sicking, Coral Gables, for Appellant.
Gary B. Leuchtman, Pensacola, for Appellee.
PER CURIAM.
The order to be reviewed by this appeal is a final administrative order of the Board of Trustees, City of Pensacola Firefighters' Relief and Pension Fund, signed by the Chairman and dated September 14, 2011. However, because the order has not been rendered by the agency, the appeal is premature. Fla. R.App. P. 9.110(l).
*124 An order is rendered when a signed written copy of the order is filed with the clerk of the lower tribunal. Fla. R.App. P. 9.020(h). Where an administrative order has not been filed with the agency clerk, the agency has not rendered its final order. Hill v. Division of Retirement, 687 So.2d 1376, 1377 (Fla. 1st DCA 1997). The appellant concedes that the order to be reviewed has not been filed with the agency clerk. Therefore, the Court lacks jurisdiction to review the order on appeal. Although the appellant asserts that the Board of Trustees could not properly render an appealable order because it has not designated an agency clerk, "if no person or official has been specifically so designated, the official or agent who most closely resembles a clerk in the functions performed" is the agency clerk. Fla. R.App. P. 9.020(b); see also Presidents' Council of SD, Inc. v. Walton County, 36 So.3d 764, 765 (Fla. 1st DCA 2010) (noting that the agency clerk was the person in charge of filing the agency's administrative orders even though her job title did not expressly identify her as the clerk); see generally § 175.061(2), Fla. Stat. (2010) (providing that the trustees shall elect a secretary who shall keep a complete minute book of the actions, proceedings, or hearings of the board).
DISMISSED.
WOLF, CLARK, and WETHERELL, JJ., concur.